DETAILED ACTION
Election/Restrictions
Claims 1-20 are directed to the following patentably distinct species: 
1st Specie, Fig. 6;
2nd Specie Fig. 7;
3rd Specie Fig. 8;
4th Specie Fig. 9;
5th Specie Fig. 11;
6th Specie Fig. 12;
7th Specie Fig. 13;
The species are independent or distinct because: 
FIG. 6 illustrates a flowchart of an example of a first method for using an activation device to trigger a call from a call service to call a mobile phone;
FIG. 7 illustrates a flowchart of an example of a second method for registering a mobile phone with a call service;
FIG. 8 illustrates a flowchart of an example of a third method for selecting an audio file for a call service to play when a call is triggered;
FIG. 9 illustrates a flowchart of an example of a fourth method for generating a call, calling a mobile phone in response to a call request;
FIG. 11 illustrates an example of a fifth process for allowing a user to select a prerecorded audio file or create a new audio file for a call system to play during a user-triggered call;
FIG. 12 illustrates an example of a sixth process for installing a mobile application on a mobile phone and registering an account with a call service via the mobile application; and
FIG. 13 illustrates an example of a 7th process for triggering a phone call from a call service via an activation device.
Applicant must determine which of the pending claims fall into which of the cited specie, and make an election of the cited specie along with affiliated pending claims in the response to this restriction. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim for the species restriction.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is located in a different classification and/or sub-classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Furthermore, if the Applicant improperly selected unrelated claims for the elected species, further action maybe required that would result in an unintentional delay for prosecuting the current Application. Please, also cancel all other unrelated claims of the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Inquiries 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAKEE FANG/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        











Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633. The examiner can normally be reached Mon-Fri 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.